Citation Nr: 1713869	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and/or exposure to herbicide agents.

3.  Entitlement to service connection for an adrenal mass, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Barbara B. Harris, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Navy from August 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to service connection for hypertension (on a de novo basis) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2007 rating decision, the denial of the Veteran's claim for service connection for hypertension was continued as the evidence submitted was not new or material.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the October 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The weight of the evidence is against a finding that the Veteran's adrenal mass is due to or the result of his active service, due to a service-connected disability, or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).
 
2.  New and material evidence has been received since the October 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for an adrenal mass have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  In July 2009, a VA memorandum made a formal finding to the unavailability of service treatment records (STRs) and notified the Veteran.  With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Thus, the Board has satisfied its duty to notify and assist.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his attorney has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for hypertension was first denied in January 1994, based essentially on a finding that such was not shown in service.  The RO denied reopening the claim in October 2007 finding that the evidence submitted was not new and material.  The Veteran did not appeal the October 2007 decision, nor did he submit any new and material evidence within a year of the October 2007 rating decision.  See 38 C.F.R. §3.156(b).  The October 2007 decision thereby became final.

At the time of the October 2007 rating decision, the record consisted of the Veteran's VA records, private medical records, and lay statements.

Evidence received since the October 2007 rating decision includes private VA medical evidence and lay statements, which assert that the Veteran's hypertension is due to a service-connected disability.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In his March 2012 claim, the Veteran asserted that his adrenal mass was due to his service-connected diabetes.  

As noted above, the Veteran's STRs are not available.  However, the Veteran has not asserted that his adrenal mass had its onset in service or is due to his active service.  As such, there is no basis for service connection on a direct or presumptive basis.

Regarding the question of whether the Veteran's adrenal mass is due to his service-connected diabetes, he was afforded a VA examination in July 2013.  The examiner reviewed the Veteran's claims filed, interviewed the Veteran, and conducted a physical examination.  The examiner noted that the Veteran's adrenal mass was diagnosed in 2005.  The examiner opined that the Veteran's adrenal mass was less likely than not secondary to the Veteran's diabetes.  The examiner reported that diabetes does not cause the formation of adrenal masses.

In March 2016, a VA examiner reviewed the Veteran's claims file in order to provide an addendum opinion.  The examiner opined that the Veteran's adrenal mass was less likely than not caused by a service-connected disability.  The examiner also opined that the Veteran's adrenal mass was not aggravated beyond its natural progression by a service-connected disability.  The examiner reported that the Veteran has a benign adrenal mass and medical documentation does not show his adrenal mass has resulted in any medical problems, contrary to the Veteran's feelings.  The examiner reported that a benign adrenal mass does not cause medical problems.  The examiner further noted that there was a concern about the adrenal mass being responsible for glucose changes, but stated that the medical documentation did not support the concern about the mass being responsible for glucose changes.  The examiner reiterated that the benign mass was benign and did not cause problems.

Regarding secondary service connection, after weighing all the evidence, the Board finds great probative value in the July 2013 and March 2016 examiners' opinions (which are to the effect that the Veteran's service-connected diabetes did not cause or aggravate his adrenal mass).  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).
Regarding aggravation, the opinion of the March 2016 VA examiner is given great probative weight as he had the opportunity to reviewed the Veteran's claims file and referred to medical literature, and based on this, opined that that the Veteran's adrenal mass was not aggravated by a service-connected disability.  Notably, the Veteran has not submitted any medical evidence to the contrary.

Consideration has been given to the Veteran's assertion that his diabetes caused his adrenal mass.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435, as to the specific issues in this case, the etiology of an adrenal mass, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4.  An adrenal mass is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing such as CTs, are needed to properly assess and diagnose the disorder.  See Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372, 1377; and Woehlaert, 21 Vet. App. 456, 462.

Although the Board readily acknowledges that Veteran is competent to report perceived symptoms of an adrenal mass, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating adrenal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for an adrenal mass.  That is, the evidence does not show that an adrenal mass was diagnosed in service and the weight of the evidence is against a finding that an adrenal mass has existed continuously since service or is otherwise related to his service.  Finally, his adrenal mass has not been shown to be due to or aggravated by a service-connected disability.  As such, the claim is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for hypertension is reopened.  

Service connection for an adrenal mass is denied.


REMAND

The Veteran seeks service connection for hypertension, which he contends is either directly related to his active service or due to his service-connected diabetes and/or nephropathy.  Thus far, the record has been developed to address whether the Veteran's hypertension is caused or aggravated by his service-connected disabilities.  However, the record also raises the question of whether his hypertension is related to his presumed exposure to herbicide agents in service.  See November 2011 rating decision and December 2011 notification letter (awarding service connection for diabetes as a presumptive condition based on exposure to herbicide agents).

Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309. 

In light of the NAS study findings, the Board finds that a medical examination for an opinion is necessary to determine whether the Veteran's hypertension is etiologically related to his exposure to herbicide agents in service.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the provider(s) of any treatment or evaluation he has received for his hypertension, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. After completing the above, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his hypertension.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his military active duty service, and specifically to his exposure to herbicide agents therein? 

The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide agents exposure given his medical history, family history, risk factors, and etc.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


